 

--------------------------------------------------------------------------------


Exhibit 10.4


AMENDMENT TO THE
ENSCO INTERNATIONAL INCORPORATED
1998 INCENTIVE PLAN


WHEREAS, the Board of Directors of ENSCO International Incorporated, a Delaware
corporation, (the "Company") adopted the ENSCO International Incorporated 1998
Incentive Plan effective May 12, 1998, (which, as previously amended from time
to time, is referred to herein as the "Plan"), and

WHEREAS the Board of Directors of the Company has approved this Amendment to the
Plan effective as of the 31st day of May, 2006 in order to (i) revise the
provisions of the Plan regarding withholding upon exercise of stock options and
restricted stock issued pursuant to the Plan as provided hereinbelow, and (ii)
provide for a participant's right to designate a beneficiary to succeed to
certain rights under the Plan in the event of his death, which amendment
conforms to a corresponding provision of the Company's 2005 Long-Term Incentive
Plan, as amended.

NOW, THEREFORE, pursuant to a resolution of the Board of Directors of the
Company unanimously adopted and approved on the 9th day of May, 2006, the Plan
hereby is amended as follows:

1)       Section 2 is amended by adding the following new definitions:

          "Employee Taxes" shall mean any federal, state, and local income taxes
and/or other taxes imposed by the Host Country and/or country of the
Participant's residence.

          "Host Country" shall mean the country or residence of the Company or
its Subsidiary which has the legal relationship of employer and employee with
the Employee.

          "Tax Equalization" or "Hypothetical Tax" shall mean the methodology
established by the Company, either through general personnel policies or
specific agreement, to neutralize, in whole or in part, the tax consequences to
Employees assigned to locations outside of the Employee's home country.

2)       Section 3(b)(xi) is amended in its entirety to read as follows:

  (xi) To establish procedures whereby a number of Shares may be withheld from
the total number of Shares to be issued upon exercise of an Option, or
surrendered by a Participant in connection with the exercise of an Option or the
vesting of any Restricted Stock Award, to meet the obligation of the Company or
any of its Subsidiaries with respect to withholding of Host Country or country
of the Participant's residence or citizenship, if applicable, Employee Taxes
incurred by the Participant upon such exercise or vesting or to meet the
obligation of the Participant, if any, to the Company or any of its Subsidiaries
under the Company's Tax Equalization or Hypothetical Tax policies or specific
agreements relating thereto.


 



--------------------------------------------------------------------------------







3)       Section 6(d)(iv) is amended in its entirety to read as follows:

          (iv)     Death of an Optionee.   Upon the death of an Optionee, any
Option held by such Optionee shall terminate and be of no further effect;
provided, however, that notwithstanding the provisions of Section 6(d)(ii)
above, in the event an Optionee's death occurs during the term of an Option held
by such Optionee and, on the date of death, the Optionee was a Director or
Employee (and, for ISOs, at the time of death, the Optionee was an Employee and
had been an Employee since the Date of Grant), the Option may be exercised in
whole or in part to the extent that the Optionee was entitled to exercise it on
such date, but only until the earlier of the date (i) the Option held by the
Optionee expires, or (ii) twelve (12) months from the date of the Optionee's
death, by the individual designated by the Optionee pursuant to Section 14 as
his beneficiary, or by the executor or administrator of the Optionee's estate if
the default provisions of Section 14 become applicable. To the extent the Option
is not entitled to be exercised on the date of the Optionee's death, or if the
Option is not exercised within the time specified herein, such Option shall
terminate.

4)       Section 6(e) is amended in its entirety to read as follows:

          (e)     Non-Transferability of Options.  No Option granted under this
Plan may be sold, pledged, assigned, hypothecated, transferred or disposed of in
any manner other than (i) by a then-effective beneficiary designation or the
default provisions of Section 14 in the event of an Optionees death, or (ii) in
the case of any holder after the Optionee's death, only by will or by the laws
of descent and distribution. No Option granted under this Plan is assignable by
operation of law or subject to execution, attachment or similar process. Any
Option granted under this Plan can only vest or be exercised by such Optionee
during the Optionee's lifetime. Any attempted sale, pledge, assignment,
hypothecation or other transfer of the Option contrary to the provisions hereof
and the levy of any execution, attachment or similar process upon the Option
shall be null and void and without force or effect. No transfer of the Option
pursuant to the default provisions of Section 14 shall be effective to bind the
Company unless the Company shall have been furnished such evidence as the
Committee may deem necessary to establish the validity of the transfer and the
acceptance by the transferee or transferees of the terms and conditions of the
Option. The terms of any Option transferred pursuant to a then-effective
beneficiary designation or, if applicable, the default provisions of Section 14,
shall be binding upon the executors, administrators, heirs and successors of the
Optionee.


 2



--------------------------------------------------------------------------------







5)          Section 6(l) is amended in its entirety to read as follows:

          (1)     Disqualifying Dispositions.  The Stock Option Agreement
evidencing any ISO granted under this Plan shall provide that if the Optionee
makes a disposition, within the meaning of Section 424(c) of the Code, of any
Share or Shares issued to him pursuant to the exercise of the ISO within the
two-(2) year period commencing on the day after the Date of Grant of such Option
or within the one-(1) year period commencing on the day after the date of
transfer of the Share or Shares to him pursuant to the exercise of such Option,
he shall, within ten (10) days of such disposition, notify the Company thereof
and immediately deliver to the Company any amount of federal, state and/or
income tax withholding required by law.

6)          Section 8 is amended in its entirety to read as follows:

SECTION 8
ISSUANCE OF SHARES; TAX WITHHOLDING

          (a)     Issuance of Shares.  As a condition to the transfer of any
Shares issued under this Plan, the Company may require an opinion of counsel,
satisfactory to the Company, to the effect that such transfer will not be in
violation of the Securities Act of 1933, as amended, or any other applicable
securities laws, rules or regulations, or that such transfer has been registered
under Federal and all applicable state securities laws and other non-United
States registration laws, rules and regulations the Committee deems applicable
and for which, in the opinion of legal counsel for the Company, there is no
exemption from the registration requirements of such laws, rules or regulations
available for the issuance and sale of such Shares. The Company may refrain from
delivering or transferring Shares issued under this Plan until the Committee has
determined that the Participant has tendered to the Company any and all
applicable Employee Taxes owed by the Participant as the result of the receipt
of a Plan Award, the vesting of a Plan Award, the exercise of an Option or the
disposition of any Shares issued under this Plan, in the event that the Company
reasonably determines that it might have a legal liability to satisfy such taxes
and/or any amounts owed to the Company under the Company's Tax Equalization or
Hypothetical Tax policies or specific agreements relating thereto. The Company
shall not be liable to any person or entity for damages due to any delay in the
delivery or issuance of any stock certificate evidencing any Shares for any
reason whatsoever.

          (b)     Tax Withholding.  Each Participant shall, no later than the
date as of which the value of any Plan Award or any Shares or other amounts
received thereunder first becomes includable in the gross income of such
Participant for Employee Taxes, pay to the Company or its designee, or make
arrangements satisfactory to the Committee regarding payment of, any and all
such taxes of any kind required to be withheld with respect to such income and
any amounts owed to the Company under the Company's Tax Equalization or
Hypothetical Tax policies or specific agreements relating thereto. The Company
or its designee and its Subsidiaries shall, to the extent permitted by law, have
the right to deduct any such taxes from any payment of any kind otherwise due to
the Participant and to require any payments necessary in order to enable it to
satisfy its withholding obligations. Subject to approval by the Committee, a
Participant may elect to have such tax withholding obligation satisfied, in
whole or in part, by (i) authorizing the Company or its designee to withhold
from Shares to be issued pursuant to any Plan Award, a number of Shares with an
aggregate Fair Market Value (as of the date the withholding is effected) that
would satisfy the withholding amount due, or (ii) transferring to the Company or
its designee Shares owned by the Participant with an aggregate Fair Market Value
(as of the date the withholding is effected) that would satisfy the withholding
amount due.


 3



--------------------------------------------------------------------------------







7)          A new Section 14 is added to the Plan to read as follows:

SECTION 14
DESIGNATION OF BENEFICIARY

          A Participant shall designate a primary and contingent beneficiary who
shall in the event of the Participant's death (i) succeed to the Participant's
right to exercise his Options under the terms and during the period specified in
Section 6(d)(iv), and (ii) become entitled to any settlement of the
Participant's Restricted Stock Plan Award under this Plan. The designation of
beneficiary will control the exercise rights, if any, with respect to all
outstanding Options the Participant holds on the date of his death and the
entitlement to settlement, if any, under all outstanding Restricted Stock Plan
Awards the Participant holds on the date of his death. If the primary
beneficiary and contingent beneficiary, if any, designated by the Participant in
his then-effective beneficiary designation predecease the Participant, or if the
Participant fails to file a designation of beneficiary with the
Director-Compensation & Benefits of the Company, the executor or the
administrator of the Participant's estate shall succeed to the Participant's
rights described in this Section 14. A Participant may only have one applicable
beneficiary designation on file with the Company with regard to Options and
Restricted Stock Plan Awards. A Participant may revoke any designation of
beneficiary on file with the Director-Compensation & Benefits of the Company by
filing a new designation of beneficiary with the Director-Compensation &
Benefits. The most recent designation of beneficiary filed by a Participant with
the Director-Compensation & Benefits will supersede any previously filed
designation of beneficiary.

          IN WITNESS WHEREOF, the Company, acting by and through its duly
authorized officer, has caused this Amendment to be executed effective as of the
31st day of May, 2006.
 

ENSCO INTERNATIONAL INCORPORATED



/s/  Charles A. Mills                                            
By:  Charles A. Mills
Its:  Vice President - Human Resources and Security

       


4



--------------------------------------------------------------------------------

